            Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 1 of 61




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 MARCO CONTRACTORS, INC.,                        )
                                                 )
                        Plaintiff,               )
                                                 )
 vs.                                             )      Civil Action No. 2:20-cv-0237
                                                 )
 CITIZENS FINANCIAL GROUP, INC.,                 )
 d/b/a CITIZENS BANK,                            )
                                                 )      JURY TRIAL DEMANDED
                                                 )
                        Defendant.               )
                                     AMENDED COMPLAINT

       Plaintiff, MARCO CONTRACTORS, INC. (“Plaintiff”), by and through its undersigned

counsel, Christopher A. Cafardi, William J. Wyrick, and Cafardi Ferguson Wyrick Weis + Gabriel

LLC, files the within Amended Complaint against Defendant, CITIZENS FINANCIAL GROUP,

INC., d/b/a CITIZENS BANK (“Defendant”), alleging as follows:

                                 PRELIMINARY STATEMENT

       1.       This is an action seeking direct, consequential, and punitive damages from Citizens

Financial Group, Inc., d/b/a Citizens Bank (“Citizens Bank”), due to its grossly negligent,

sufficiently wanton, willful, and reckless action and inaction with regard to Marco Contractors,

Inc.’s (“Marco”) Citizens Bank accounts.

       2.       As set forth more fully below, Citizens Bank, who was charged with safeguarding

Marco’s accounts, was severely negligent in its duties to Marco. Citizens Bank became aware of

fraudulent activity in 2013 and 2014 with regard to Marco’s accounts; however, it failed to notify

Marco’s owners of the suspicious and fraudulent activity and failed to enact or even discuss the

available industry standard safeguards to prevent additional fraudulent activity. It was not until

Marco independently became aware of fraudulent activity and notified Citizens Bank in early


                                                 1
            Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 2 of 61




2019, that Citizens Bank discussed fraud prevention tools with Marco’s owners. Furthermore, even

after becoming fully aware of the internal and external fraud suffered by Marco, Citizens Bank

continued to allow fraudulent checks to be presented and cashed and debits to be fraudulently

withdrawn against Marco’s accounts until June/July 2019. The nearly inconceivable actions and

inactions by Citizens Bank constitute: (1) common law professional negligence pursuant to the

Restatement of Torts (Second) §299A, (2) negligence under 13 Pa.C.S.A. §3405(b) and §4401 of

the Pennsylvania Commercial Code, (3) negligence under 13 Pa.C.S.A. §4A-204(a) of the

Pennsylvania Commercial Code, (4) negligence under 13 Pa.C.S.A. §4403 of the Pennsylvania

Commercial Code, (5) negligent misrepresentation, and (6) conversion pursuant to 13 Pa.C.S.A.

§3420 of the Pennsylvania Commercial Code, and (7) in the alternative to the common law and

statutory negligence claims, breach of contract.

       3.       Marco, and its subsidiary Rockerz, Inc., who was also severely harmed as a result

of the internal and external fraud on Marco, are locally based, family owned, construction

contractors. The internal and external fraud which occurred as a result of Citizens Bank’s actions

and inactions caused severe economic damage to Marco in the amount of over $8.7 million. In

addition to the direct damages resulting from the internal and external fraud, Marco has also

suffered significant consequential damages in the form of lost business opportunities and lost

profits due to the widespread media attention concerning the incident.

                                            PARTIES

       4.       Plaintiff, Marco Contractors, Inc. (“Marco”), is a Pennsylvania Corporation with

its principal place of business located at 100 Commonwealth Drive, Warrendale, PA 15086.

       5.       Upon information and belief, Defendant, Citizens Financial Group, Inc., d/b/a

Citizens Bank (“Citizens Bank”) is a Delaware Corporation with a principal place of business



                                                   2
             Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 3 of 61




located at One Citizens Plaza, Providence, RI 02903 and local offices located at 2005 Route 286,

Pittsburgh, PA 15239 and 525 William Penn Place, 26th Floor, Pittsburgh, PA 15219.

                                     JURISDICTION AND VENUE

        6.          Federal diversity jurisdiction exists in this Honorable Court pursuant to 28 U.S.C.

§1332. Plaintiff, Marco, is a Pennsylvania Corporation with its principal place of business in

Pennsylvania and Defendant, Citizens Bank, is a Delaware Corporation with its principal place of

business in Rhode Island; therefore, complete diversity of citizenship exists. Further, the amount

in controversy exceeds $75,000, exclusive of interest and costs.

        7.          Venue in this Honorable Court is proper pursuant to 28 U.S.C. §1391, as a

substantial part of the events or omissions on which the claims asserted herein are based occurred

in this District.

                                      FACTUAL BACKGROUND

        8.          Marco has been a depositor and customer of Mellon Bank/Citizens Bank since

Marco’s inception in 1978, first openings its accounts at the Sewickley branch location in 1978,

and later transferring these accounts to the Wexford branch location in 1986.

        9.          In approximately 2001, Marco’s Mellon Bank accounts became Citizens Bank

accounts, pursuant to Citizens Bank’s acquisition of Mellon Bank’s branch banking operations.

Since that time, Marco has maintained numerous accounts with Citizens Bank, including:

Commercial Checking Account xxxxxx8405 (Marco’s Operating Account), Checking Account

xxxxxx8251, Checking Account xxxxxx6873, Checking Account xxxxxx4484, and Checking

Account xxxxxx6873.

        10.         The owners of Marco and its Citizens Bank accounts are Martin Smith , the founder,

President, CEO, and his son Nicholas H. Smith, the Vice President.



                                                     3
          Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 4 of 61




       11.       Over the many years of banking with Citizens Bank, Martin Smith developed

professional and personal relationships with many Citizens Bank employees, including Rod

Vingle, Marco’s Relationship Manager in the late 1990s and early 2000s, James Nealon, Marco’s

subsequent Relationship Manager at Citizens Bank, and Frank Livorio, a Senior Vice President of

Citizens Bank.

       12.       Marco entered into an Agreement for Cash Management Services and Service

Order in which Marco requested that Citizens Bank provide certain cash management services as

selected and ordered by Marco from time to time.

       13.       Upon information and belief, the Agreement for Cash Management Services and

Service Order was signed by Marco and Citizens Bank.

       14.       According to the Agreement for Cash Management Services and Service Order,

Marco “may initiate the receipt of a specific Service or Services by placing an order (an “Order”)

with Citizens. Orders may be placed by any Duly Authorized Person in writing, by phone or

electronic transmissions, but in all cases must be in a form acceptable to Citizens…Upon receipt

by Citizens of an Order, Citizens shall have the right, in its sole discretion, to (i) accept or reject

an Order, (ii) require additional information regarding an Order, and (iii) require Customer to

complete, execute and deliver its Order on Citizens standard from (each a “Service Request”) for

a particular Service or Services.” (emphasis added)

       15.       On January 17, 2007, either in response to a request to modify the existing service

by Marco’s Controller Sue O’Neill (“O’Neill”) 1 or upon Citizens Bank’s own initiative, Lori A.

Stumpf, Vice President of Citizens Bank’s 2005 Route 286, Pittsburgh, PA location, sent an email




1
  O’Neill was hired by Marco in late 2006, in a position other than Controller, however, over
time her position morphed into the Controller position.
                                                  4
          Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 5 of 61




to O’Neill, attaching a Money Manager Service Request showing O’Neill as the system

administrator and requesting that O’Neill verify her email address and have Martin Smith, the

President, CEO, and Duly Authorized Representative of Marco, sign the document. According to

the Money Manager Service Request, O’Neill would be the sole individual acting on behalf of

Marco with full authority to manage the Money Manager Global Payment System (“Money

Manager GPS”) with the power to create and entitle additional users. A true and correct copy of

this email is attached hereto as Exhibit 1.

       16.     Upon information and belief, the Money Manager Service Request was never

provided to or forwarded to Martin Smith at any time by Citizens Bank, nor did he sign the

document.

       17.     Rather, O’Neill forged Martin Smith’s signature, completed the Money Manager

Service Request, and returned same to Ms. Stumpf for processing on or around January 17, 2007.

A true and correct copy of the Money Manager Service Request is attached hereto as Exhibit 2.

       18.     On February 26, 2007, in an email generated by Citizens Bank from

clientservices@cfgcustomers.com to O’Neill, after receipt of the forged Money Manager Service

Request, Citizens Bank provided O’Neill with a password to access Marco’s Money Manager GPS

accounts. Neither Martin Smith, nor any other representative of Marco, were copied on this email

to O’Neill or informed of this change in any way. A true and correct copy of this email is attached

hereto as Exhibit 3.

       19.     Shortly thereafter on the same day, Oliva Weber, Officer Cash Management

Analyst at Citizens Bank, sent a follow up email to O’Neill to confirm “that the change to have

you listed as the Sysadmin for Money Manager GPS has been completed.” Neither Martin Smith,

nor any other representative of Marco, were copied on this email to O’Neill or informed of this



                                                5
          Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 6 of 61




change in any way. A true and correct copy of this email is attached hereto as Exhibit 4.

       20.     On July 10, 2008 Rod Vingle met with O’Neill to discuss “additional cash

management services, primarily ACH payments.” Upon information and belief, neither Martin

Smith, nor any other duly authorized representative of Marco, was made aware of or condoned

this meeting. (CFG_08224-25)

       21.     On September 15, 2008, Lori Stumpf “[s]poke with Sue O’Neill regarding positive

pay.” Rather than reaching out to Martin Smith, or any other duly authorized representative of

Marco, Lori Stumpf contacted O’Neill about implementing Positive Pay (an anti-fraud protocol

offered by Citizens Bank). (CFG_08224)

       22.     On November 17, 2008, Brian Burke, a Senior Vice President at Citizens Bank,

sent a letter to O’Neill informing her that “[i]n an effort to provide you with tools to help protect

your online data, Citizens Bank is requiring all MM GPS customers to have a RSA SecurID token

key fob(s) in order to access the MM GPS system,” and enclosing the MM GPS Token

Authentication Registration Agreement for System Administrators to be completed, signed, and

faxed back to Client Services. Neither Martin Smith, nor any other representative of Marco, were

included in this communication to O’Neill regarding this change to Marco’s account. A true and

correct copy of this letter is attached hereto as Exhibit 5.

       23.     On November 26, 2008, O’Neill completed and submitted the MM GPS Token

Authentication Registration Agreement, again forging Martin Smith’s signature, requesting one

token for herself and two additional tokens for other users. Said agreement listed O’Neill as the

“User” and Martin Smith as “Duly Authorized Representative” and “Customer.” A true and correct

copy of the MM GPS Token Authentication Registration Agreement is attached hereto as Exhibit

6.



                                                   6
          Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 7 of 61




       24.     Marco has since learned in its conversations with other Citizen Bank customers,

that Citizens Bank requires customers to have a two person-two token payment verification process

for ACH payments. Said customers also indicated that Citizens Bank denied their request to have

both tokens issued to the same individual. Further, said customers indicated that they spoke to their

Relationship Managers at Citizens Bank to try to get around this requirement, however, Citizens

Bank would not allow it. Marco does not know why this fraud prevention mechanism was never

(1) discussed with Martin Smith and (2) required for Marco’s accounts with Citizens Bank.

       25.     On May 21, 2008, Rod Vingle met with Martin Smith in person “to review our

approval of a $500M line of credit that basically re-instates a line that lapsed in the fall of 2008.”

(CFG_08222)

       26.     On June 18, 2009, Rod Vingle met again with Martin Smith in person “along with

Livorio . . . to review documentation for a $500M line of credit.” (CFG_08221-22)

       27.     On July 24, 2009, Martin Smith entered into a Revolving Demand Note and

Security Agreement (“2009 Note”) with Citizens Bank for a $500,000.00 line of credit.

(CFG_00360-68, 05434-45)

       28.     O’Neill was chronically late with producing required financial reports to Citizens

Bank. However, at no time did Citizens Bank representatives reach out to Martin Smith or any

other duly authorized representative regarding Marco’s chronically late financials.

       29.     Marco’s March 31, 2013 Balance Sheet, which was provided by O’Neill to Citizens

Bank, was approximately $99,000.00 out of balance. (CFG_06913)

       30.     In November 2013, Darrin Patterson, Marco’s AP/AR Manager at the time, sent an

email to Eric Haberman, the Branch Manager at Citizens Bank’s Thorn Hill location, notifying

him that “[f]ive fraudulent checks cleared our account this morning” and asking him to “[p]lease



                                                  7
         Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 8 of 61




make certain that every check is properly scrutinized…I’m sure more are coming.” (CFG_07882-

83)

       31.    Between November 8, 2013 and mid-December, Citizens Bank representatives,

including Eric Haberman, Daniel Kennelly, and Eric Kaveny were made aware of a number of

fraudulent checks posted against Marco’s account and communicated with Darrin Patterson and

O’Neill regarding same. (CFG_07838-84)

       32.    Despite it being well known banking industry procedure in fraud or suspected fraud

instances, Marco is unable to locate any evidence that Citizens Bank representatives encouraged

or even suggested that O’Neill or Darrin Patterson close the Marco accounts compromised by fraud

and have new account numbers issued.

       33.    Furthermore, Marco is unable to locate any evidence that Martin Smith was

informed of the fraud that occurred within Marco’s accounts in November 2013. Rather, Citizens

Bank communicated only with O’Neill and Darrin Patterson regarding the 2013 fraud.

       34.    On January 3, 2014, less than two months after the November 2013 fraud checks

situation, O’Neill sent an email to Eric Kaveny and Daniel Kennelly informing them that a check

in the amount of $50,662.30 had cleared Marco’s account without having been signed.

(CFG_07884-85)


       35.    On May 13, 2014, in an email from Devin McMahon of Citizens Bank to O’Neill

only, and not Martin Smith or any other representative of Marco, Citizens Bank wrote:

       Cybercrime is an ever increasing threat to the security of online banking
       transactions. RBS Citizens is taking steps to help our clients combat this threat. On
       5/21/2014, RBS Citizens will be activating Dual Approval controls for wire
       transfers and/or ACH functionality on Money Manager GPS. Dual Approval
       controls help prevent fraud by requiring two individual users to create and release
       wire transfers and ACH payments.



                                                8
          Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 9 of 61




       Another effective fraud prevention tool for online banking transactions is Trusteer
       Rapport, a free anti-malware application available to all RBS Citizens clients. This
       software complements and adds additional protection for users who already have
       anti-virus software on their machines since anti-virus programs are usually not able
       to detect the type of malware that fraudsters are using to attack online banking
       transactions. Click on the ad at the top right corner of the Money Manager GPS
       home screen to install this valuable tool.

       For more information, please read “Dual Approval Guide” on the Money Manager
       GPS Events page found under the Help tab

       We will soon be reaching out to you by phone to offer our assistance with preparing
       for these upcoming changes.

       If you feel you and your Money manager GPS users are prepared for this change,
       then please reply to this message with a brief confirmation that you are aware of
       these changes and are prepared for their implementation.

       If you have any further questions or inquiries, please reach out to Client Services
       for assistance.

A true and correct copy of this email is attached hereto as Exhibit 7.

       36.     Neither Martin Smith, nor any other duly authorized representative of Marco, ever

received a phone call offering assistance regarding Dual Approval controls as indicated in the

above email, or any other communication for that matter, regarding any tools or services which

would assist with fraud prevention at that time.

       37.     On May 20, 2014, O’Neill sent an email to Paula Cory requesting an additional

token. A true and correct copy of this email is attached hereto as Exhibit 8.

       38.     Upon information and belief, O’Neill’s request for an additional token was fulfilled

shortly thereafter, with the additional token being mailed to O’Neill at Marco’s headquarters in

Warrendale.

       39.     Citizens Bank never requested the permission and approval of Martin Smith, the

owner, customer, and duly authorized representative of Marco, prior to fulfilling O’Neill’s request.

       40.     On September 4, 2014, Lisa Johnson, an Operations Analyst from Citizens Bank,

                                                   9
         Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 10 of 61




sent an email to James Nealon, Marco’s Relationship Manager, informing him that Marco “Checks

are coming through our fraud report for duplicate serial number. The check for $3,562.32 check

style is different could be possible counterfeit” and asking him to “please call the customer and

confirm that these check[s] are ok.”

       41.     Three fraudulent duplicate checks, check number 95042 for $3,562.32, check

number 95043 for $3,562.32, and check number 94931 for $2,695.49, made out to businesses or

individuals in Georgia from Marco’s account, were cashed on or around August 27, 2014.

       42.     James Nealon failed to contact Martin Smith, the owner, customer and duly

authorized representative of Marco, to inform him of the situation or request his assistance in

dealing with the suspicious and fraudulent activity.

       43.     Citizens Bank representatives, including James Nealon, Eric Kaveny, and Dick

Jones, communicated only with O’Neill regarding the fraudulent checks.

       44.     On September 4, 2014, in another email to James Nealon, Lisa Johnson indicated

that she placed Marco’s account on a “watch list.” A true and correct copy of the email

communications between Citizens Bank representatives and O’Neill is attached hereto as Exhibit

9.

       45.     However, upon information and belief, Citizens Bank took no additional steps to

secure the account from fraud at that time or as an ongoing concern, despite being put on notice of

suspicious and fraudulent activity regarding Marco’s accounts.

       46.     Instead, James Nealon, Frank Livorio, and other Citizens Bank employees,

abandoned their responsibilities to Marco, and Martin Smith as the President, Owner, and CEO of

Marco, by failing to ward off threats of fraud or adopt measures that would protect Marco.

       47.     In the years 2013 through 2015, Citizens Bank experienced significant changes.



                                                10
         Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 11 of 61




The current CEO of Citizens Bank, Bruce Van Saun, joined Citizens Bank in October 2013. By

many indications the bank was poorly managed for a long time prior to Van Saun’s arrival in 2013.

Van Saun quickly began installing his new team of senior executives, including Beth Johnson

(currently Chief Experience Officer; formerly head of Corporate Strategy) in 2013, Stephen

Gannon, General Counsel and Chief Legal Officer) in July 2014, Malcolm Griggs (currently Chief

Risk Officer/Chief Lending Officer; formerly Executive Vice President and Chief Credit Officer)

in December 2014, and Donald McCree, Head of Citizens Bank’s Commercial Banking in

September 2015.

       48.     On May 15, 2015, Daniel Kennelly sent an email to O’Neill, copying Kolby Baker

and James Nealon requesting past due financial reports and indicating that “The line of credit

[relative to the 2009 Note] is coming up for review/renewal in June. . . No promises, but one of

my recommendations that I will make is to lessen the reporting requirements, if possible.”

(CFG_06641)

       49.     On May 29, 2015, Daniel Kennelly emailed O’Neill again, following up on his May

15th email, and again indicating that “I would like to limit the [financial reporting] requirements

going forward,” which upon information and belief was an attempt on the part of Citizens to entice

Marco to sign a modified note agreement. (CFG_07060, 07425)

       50.     James Nealon, Daniel Kennelly, and Kolby Baker were involved with getting a

Modification Agreement to Revolving Demand Note prepared in May/June 2015.

       51.     According to a Citizens Bank communication log, on July 10, 2015 James Nealon

had a face-to-face meeting with Martin Smith. (CFG_08214) Upon information and belief, it is

during this meeting that Martin Smith allegedly executed the Modification Agreement to

Revolving Demand Note dated June 30, 2015 (“2015 Note Modification”).



                                                11
         Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 12 of 61




       52.    On July 10, 2015, in an email between James Nealon, and other Citizens Bank

employees including Stephanie Rogan, Daniel Kennelly, and Kolby Baker, James Nealon

indicated that he “got the document signed.” (CFG_11116)

       53.    Further, upon information and belief, no Citizens Bank representative ever emailed,

copied, or discussed the November 2013 and September 2014 actual fraud incidents with Martin

Smith prior to having him sign the 2015 Note Modification, which differed significantly from the

2009 Note and included the following release language:

       2.2 Release of the Bank. The Borrower hereby confirms that as of the date hereof
       it has no claim, set-off, counterclaim, defense, or other cause of action against the
       Bank including, but not limited to, a defense of usury, any claim or cause of action
       at common law, in equity, statutory, or otherwise, in contract or in tort, for fraud,
       malfeasance, misrepresentation, financial loss, usury, deceptive trade practice, or
       any other loss, damage or liability of any kind, including, without limitation, any
       claim to exemplary or punitive damages arising out of any transaction between the
       Borrower and the Bank. To the extent that any such setoff, counterclaim, defense,
       or other cause of action may exist or might hereafter arise based on facts known or
       unknown that exist as of this date, such set-off, counterclaim, defense and other
       cause of action is hereby expressly and knowingly waived and released by the
       Borrower. The Borrower acknowledges that this release is part of the consideration
       to the Bank for the financial and other accommodations granted by the Bank in this
       Agreement.

(CFG_00369-00374)

       54.    Upon information and belief, Citizens Bank presented the 2015 Note Modification

in a ‘take it or leave it’ fashion and did not afford Marco the opportunity to negotiate terms or

discuss with an attorney before execution.

       55.    The July 10, 2015 Citizens Bank communication log entry made by James Nealon

makes no mention of the 2015 Note Modification or any discussion of the fraud incidents that

occurred in November 2013 and September 2014. (CFG_08214)

       56.    In fact, according to a Citizens Bank communication log entitled “All Activity

History,” between November 2013 and the July 10, 2015 meeting, Citizens Bank representatives

                                                12
         Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 13 of 61




met with Martin Smith only once on March 19, 2014, when Daniel Kennelly introduced James

Nealon to Martin Smith as Marco’s new Relationship Manager. However, there is no indication

that any Citizens Bank representatives discussed the fraud which occurred on Marco’s accounts in

November 2013 and September 2014. (CFG_08214-15)

       57.     The facts and circumstances surrounding the 2015 Note Modification suggest bad

faith on the part of Citizens Bank in that Citizens Bank induced Martin Smith to allegedly sign the

2015 Note Modification by concealing (or at a minimum, by failing to inform Martin Smith of)

actual fraud which occurred in November 2013 and September 2014 within Marco Accounts,

while also simultaneously seeking a release of all potential claims Marco may have against

Citizens Bank “based on facts known or unknown that exist as of this date.”

       58.     Thus, the 2015 Note Modification is unenforceable against Marco as any alleged

signature of Martin Smith was fraudulently obtained/induced by Citizens Bank.

       59.     Upon information and belief, in this situation, banks would typically issue a whole

new note, not amend a prior note with a modification agreement.

       60.     Upon information and belief, the “facts known or unknown” release language

added in Section 2.2 of the 2015 Note Modification is very uncommon in standard bank note

forms, except in known ‘troubled’ situations.

       61.     Upon information and belief, the release language and the other extremely one-

sided language within in the 2015 Note Modification were part of a coordinated ‘clean-up’ effort

by Citizens Bank to protect Citizens Bank from past operational issues and all major past

exposures.

       62.     On November 1, 2016 Stephanie Rogan sent an email to O’Neill, copying Kolby

Baker, indicating that the June 30, 2015 (CFG_07993-97) balance sheet provided by O’Neill was



                                                13
         Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 14 of 61




out of balance by “$305M.” (CFG_06254)

       63.     On February 8, 2016, Stephanie Rogan emailed O’Neill about Marco’s September

30, 2015 financials being out of balance as well. (CFG_06573)

       64.     Upon information and belief, it is essentially unheard of for a bank to extend

$500,000.00 credit to a company where its Balance Sheet does not balance.

       65.     At no time did Citizens Bank notify Martin Smith, or any other duly authorized

representative of Marco, regarding the multiple occasions when Marco’s Balance Sheets were

significantly out of balance. Rather, Citizens Bank communicated exclusively with O’Neill.

       66.     The 2009 Note was modified again in 2017. (CFG_05683-84, 05685, 06153,

06158, 06336-49, 06721, 06724-29, 09493)

       67.     On February 28, 2017, Kolby Baker emailed O’Neill attaching a “modification to

the loan documents for Marty’s review” in which Citizens Bank agreed to eliminate “the

requirements for quarterly A/R, A/P and Borrowing Base reporting. . . Given the long-standing

relationship we are trying to make it simpler to do business…In lieu of this reporting we will just

monitor the deposit balance of Marco” and requesting a time to for Baker and Frank Livorio to

stop by Marco’s offices to obtain Martin Smith’s signature. Kolby Baker did not include Martin

Smith in this email communication. (CFG_05683-84)

       68.     On May 24, 2017, after a feeble attempt set up a face-to-face meeting with Martin

Smith to witness the execution of the 2017 Note Modification, Kolby Baker emailed the 2017 Note

Modification to O’Neill and asked her to have Martin Smith sign. More specifically, Baker wrote

“Given Marty’s busy schedule, I know you have had difficulty pinning down a time for us to meet

to sign the documents. Is it possible that you can present the documents to him for signature and I

can stop and pick-up at a later date to get this documented? I don’t want our approval to expire



                                                14
         Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 15 of 61




and really think it is of a benefit to Marco to ease the reporting requirements.” (CFG_06153,

06158) Again, Martin Smith was not included in this email communication.

       69.     On May 31, 2017, Stephanie Rogan sent an email to O’Neill, with Kolby Baker

copied, requesting a number of significantly past due financial reports and reminding O’Neill that

“reporting would no longer be required once the loan documents is signed” in a repeated

enticement to have Marco execute the 2017 Note Modification. (CFG_05685)

       70.     After receiving confirmation from O’Neill on June 15, 2017 that the 2017 Note

Modification had been signed, Kolby Baker, went to Marco the next day to pick up the document.

(CFG_06153-54)

       71.     Interestingly, according to a Citizens Bank communication log, there is an entry

made by Kolby Baker dated June 16, 2017 wherein Baker indicates that he “met with O’Neill to

execute the loan mod docs,” despite the fact that the above referenced emails indicate that Martin

Smith’s alleged signature was not witnessed by Baker or any other Citizens Bank representative.

(CFG_ 08210)

       72.     Upon information and belief, it is standard banking industry procedure for the bank

to witness client signatures. That did not occur with the 2017 Note Modification.

       73.     The facts and circumstances surrounding the 2017 Note Modification suggest bad

faith on the part of Citizens Bank in that Citizens Bank induced Martin Smith to allegedly sign the

2017 Note Modification by concealing (or at a minimum, by failing to inform Martin Smith of)

actual fraud which occurred in November 2013 and September 2014 within Marco Accounts,

while also simultaneously seeking a release of all potential claims Marco may have against

Citizens Bank “based on facts known or unknown that exist as of this date.”

       74.     Thus, the 2017 Note Modification is unenforceable against Marco as any alleged



                                                15
         Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 16 of 61




signature of Martin Smith was fraudulently obtained/induced by Citizens Bank.

       75.    Upon information and belief, no Citizens Bank representative ever discussed the

November 2013 and September 2014 fraud incidents which occurred on Marco’s accounts with

Martin Smith prior to having him sign the 2017 Note Modification, which included the same

release language as the 2015 Note Modification. (CFG_09493-99)

       76.    Upon information and belief, Citizens Bank presented the 2017 Note Modification

in a ‘take it or leave it’ fashion and did not afford Marco the opportunity to negotiate terms or

discuss with an attorney before execution.

       77.    Upon information and belief, the “facts known or unknown” release language

added in Section 2.2 of the 2017 Note Modification is very uncommon in standard bank note

forms, except in known ‘troubled’ situations.

       78.    Upon information and belief, the release language and the other extremely one-

sided language within in the 2017 Note Modification were part of a coordinated ‘clean-up’ effort

by Citizens Bank to protect Citizens Bank from past operational issues and all major past

exposures.

       79.    O’Neill set up an accounts system where Marco kept most of its cash in a ‘General’

account and only transferred enough each day to pay the checks presented for payment against a

second account. On a recurring basis in 2018, when bank employees would arrive in the morning

they would note on an internal “Pending OD” report that certain checks had been presented the

previously night against the second Marco account. Citizens Bank would then contact O’Neill to

get approval to transfer funds from the General Account to the “OD Account” by a 10:00 am

deadline. Stated simply, Citizens Bank needed O’Neill to transfer funds to cover clearing checks

under an almost daily ‘pay or reject?’ scenario for Marco’s accounts. Citizens Bank only ever



                                                16
           Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 17 of 61




contacted O’Neill, and apparently never Martin Smith or any other duly authorized representative

of Marco. On many occasions O’Neill was slow in responding or hard to reach. Upon information

and belief, O’Neill’s inaccessibility to approve internal funds transfers to cover overdrafts by 10:00

am was a source of frequent anxiety within the bank. On numerous occasions, O’Neill was either

unavailable or too slow to respond and this led bankers, such as Kolby Baker to make the transfer

decisions without approval from Marco. (CFG_09253, 09249)

       80.     On March 22, 2018, Kolby Baker emailed O’Neill inquiring as to why Marco’s

deposit levels were lower than usual. Martin Smith was not included in this correspondence or

notified by Citizens Bank in any way regarding Marco’s unusually low deposit levels.

(CFG_06645-46)

       81.     On or around February 17, 2019, it was discovered that O’Neill had embezzled

approximately $8.7 million from Marco’s Money Manager accounts beginning in approximately

2009 in various ways, including issuing payroll transfers drawn on Marco’s accounts which were

deposited into her bank account as well as a bank account for a company she created in 2014,

called Bulldog Contractors, and by wiring funds from Marco’s accounts to Bulldog Contractors’

account. O’Neill hid her actions by manipulating the accounts payable records at Marco to

fraudulently reflect that the money she had in fact stolen, had been paid to legitimate Marco

vendors.

       82.     It was also discovered that since 2014, Jacqueline Jones (“Jones”), a non-associated

third-party, was fraudulently using the routing and bank account numbers for Marco’s operating

account to steal approximately $378,000 from Marco. A true and correct copy of a check

fraudulently listing Jaquelyn Jones as the account holder, fraudulently setting forth her name and

address, with Marco’s routing and account numbers at the bottom of the check is attached hereto



                                                 17
         Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 18 of 61




as Exhibit 10.

       83.       As part of the criminal investigation regarding O’Neill, numerous emails were

found on O’Neill’s computer from representatives and agents of Citizens Bank regarding previous

potential fraud on Marco accounts going back to 2014. Said emails provided O’Neill with a

roadmap on how to conduct internal fraud against Marco’s accounts.

       84.       Furthermore, Martin Smith, the President, CEO, and Duly Authorized

Representative of Marco, was never included in said emails, nor was Martin Smith contacted in

any other form about actual fraud incidents or fraud prevention tools. In fact, Citizens Bank failed

to discuss fraud prevention tools with Martin Smith until after the embezzlement was discovered.

       85.       Over the years, Rod Vingle, James Nealon, and Frank Livorio had several meetings

and annual reviews with Martin Smith regarding Marco’s accounts with Citizens Bank; however,

not once did they notify Martin Smith of suspicious or fraudulent activity or discuss any tools to

prevent fraud. Rather, Citizens Bank contacted only O’Neill, the embezzler, regarding these high

alert fraud incidents and potential fraud prevention tools, providing her the roadmap to

successfully steal millions of dollars from Marco.

       86.       It was not until after the internal and external fraud was discovered, that a

representative from Citizens Bank contacted Martin Smith to discuss the tools and services offered

by Citizens Bank to prevent fraud.

       87.       It was not until after the internal and external fraud was discovered, that in March

2019, Citizens Bank advised Martin Smith to adopt a fraud prevention program, known as Positive

Pay and provided Martin Smith access to the Positive Pay Program.

       88.       Even after Marco notified Citizens Bank of the fraudulent activity in early 2019,

fraudulent checks continued to be presented against Marco’s accounts payable account and cashed



                                                  18
         Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 19 of 61




by Citizens Bank until June 14, 2019. Furthermore, Citizens Bank allowed debits to be fraudulently

withdrawn from Marco’s account until July 12, 2019.

        89.     After the internal and external fraud was discovered, Marco contacted Kolby Baker,

another Citizens Bank employee, and Frank Livorio on multiple occasions to attempt to work with

Citizens Bank to find a resolution to this matter. However, in response to Martin Smith’s

communications to Kolby Baker and Frank Livorio, seeking to have meaningful discussion to

resolve these issues, Citizens Bank sent a letter to Marco, denying any liability and informing

Marco that its accounts would be closed.

        90.     Citizens Bank knew or should have known that Marco’s accounts were exposed to

potential fraud and embezzlement both from outside and inside Marco’s organization, as indicated

by its insufficient efforts to protect against such fraud.

        91.     Based on the types of fraud Marco was at risk of suffering, Citizens Bank efforts to

prevent and protect against such fraud were sorely lacking, in that there was no communication

whatsoever with Martin Smith, the President, CEO and principal owner of Marco, but instead

Citizens only communicated with the embezzler herself, providing the roadmap and tools to

successfully defraud Marco out of millions of dollars.

        92.     All of the losses to Marco’s accounts, as a result of O’Neill’s embezzlement scheme

and Jones’ external fraud, could have and should have been prevented by Citizens Bank.

        93.     In addition to the $8.7 million Marco has lost from O’Neill’s embezzlement scheme

and the $378,000 Marco has lost from Jones’ external fraud, Marco has suffered additional damage

to its reputation as well as lost business opportunities and lost profits as a result of the media

attention surrounding O’Neill’s embezzlement.




                                                  19
         Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 20 of 61




  COUNT I–COMMON LAW PROFESSIONAL NEGLIGENCE (RESTATEMENT OF
                     TORTS (SECOND) § 299A)

       94.     Marco hereby incorporates by reference the averments contained in all prior

paragraphs of the within Amended Complaint as if set forth in full herein.

       95.     Citizens Bank had a duty to identify fraudulent signatures or potentially fraudulent

signatures on Service Orders/Services Requests and Token Authentication Registration forms and

reject suspicious documents or require additional information/verification in accordance with its

own policies and procedures, as well as in accordance with commercial standards and practices

commonly followed in the banking community.

       96.     Citizens Bank had a duty to render services, including electronic transfers and wire

transfers from Marco accounts to other accounts, in accordance with its own policies and

procedures, as well as in accordance with commercial standards and practices commonly followed

in the banking community.

       97.     Citizens Bank had a duty to inform Marco about suspicious activity, potentially

fraudulent activity, and actual fraudulent activity in accordance with its own policies and

procedures, as well as in accordance with commercial standards and practices commonly followed

in the banking community.

       98.     Citizens Bank had a duty to inform Marco about fraud prevention tools in

accordance with its own policies and procedures, as well as in accordance with commercial

standards and practices commonly followed in the banking community.

       99.     Citizens Bank had a duty to identify and handle altered and duplicate checks

presented for payment by Jones which were drawn from Marco accounts in accordance with its

own policies and procedures, as well as in accordance with commercial standards and practices

commonly followed in the banking community.

                                                20
 Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 21 of 61




100.   Citizens Bank breached its duties in several ways, included but not limited to:

       a.     By failing to identify, question, or reject the forged signature of Martin

              Smith on a Service Request form, deeming O’Neill System Administrator

              with full authority to manage the Money Manager GPS System;

       b.     By failing to identify, question, or reject the forged signature of Martin

              Smith on a Token Authentication Registration form, providing O’Neill

              multiple tokens which gave her full undivided access to engage in an

              embezzlement scheme against Marco;

       c.     By failing to obtain signatures on such forms in person, or to require the

              forms to be notarized and witnessed;

       d.     By failing to ascertain O’Neill’s authority to initiate electronic transfers and

              wire transfers from Marco accounts;

       e.     By failing to require the authority of Martin Smith, the owner and duly

              authorized representative of Marco, before authorizing and approving

              electronic transfers and wire transfers from Marco accounts as directed by

              O’Neill;

       f.     By failing to have internal controls in place to prohibit or to identify

              fraudulent behavior;

       g.     By failing to adhere to internal controls that seek to prevent fraudulent

              behavior;

       h.     By failing to inform Martin Smith, the owner and duly authorized

              representative of Marco, about suspicious activity, potentially fraudulent

              activity, and actual fraudulent activity concerning Marco accounts;



                                        21
         Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 22 of 61




               i.      By failing to inform Martin Smith, the owner and duly authorized

                       representative of Marco, about fraud prevention tools;

               j.      By failing to inspect checks for alterations and duplicates;

       101.    As a direct and proximate result of Citizens Bank’s negligent conduct, Citizen Bank

caused damages in excess of $8.7 million to Marco.

       102.    In addition to the more than $8.7 million Marco has lost from internal and external

fraud, Marco has suffered consequential damages in the form of damage to its reputation, as well

as lost business opportunities and lost profits, which are recoverable to Plaintiffs as consequential

damages as they were easily foreseeable to Defendant.

       103.    Citizens Bank was grossly negligent and sufficiently wanton, willful and reckless

as to give rise to an award of punitive damages.

       WHEREFORE, Plaintiff, Marco Contractors, Inc., respectfully requests judgment in its

favor and against Defendant, Citizens Financial Group, Inc., d/b/a Citizens Bank as follows:

               a.      Direct damages in excess of $75,000;

               b.      Consequential damages based on damage to reputation, loss of business,

                       and loss of profits which were easily foreseeable to Defendant;

               c.      Punitive damages;

               d.      All costs and attorneys’ fees incurred by Plaintiff in bringing this Action,

                       and;

               e.      Interest and such further relief as this Court may deem just and proper.

    COUNT II–NEGLIGENCE UNDER THE PENNSYLVANIA COMMERCIAL CODE
                      (13 Pa.C.S.A. §3405(b) and §4401)

       104.    Marco hereby incorporates by reference the averments contained in all prior

paragraphs of the within Amended Complaint as if set forth in full herein.

                                                 22
         Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 23 of 61




       105.    The Pennsylvania Commercial Code includes a series of provisions that govern

bank transactions and remedies for violations of security standards and other issues relating to

bank deposits and collections, including the following:

       A bank may charge against the account of a customer an item that is properly
       payable from that account even though the charge creates an overdraft. An item is
       properly payable if it is authorized by the customer and is in accordance with any
       agreement between the customer and the bank.

13 Pa.C.S.A. §4401(a).

       For the purpose of determining the rights and liabilities of a person who, in good
       faith, pays an instrument or takes it for value or for collection, if an employer
       entrusted an employee with responsibility with respect to the instrument and the
       employee or a person acting in concert with the employee makes a fraudulent
       indorsement of the instrument, the indorsement is effective as the indorsement of
       the person to whom the instrument is payable if it is made in the name of that
       person. If the person paying the instrument or taking it for value or for collection
       fails to exercise ordinary care in paying or taking the instrument and that failure
       substantially contributes to loss resulting from the fraud, the person bearing the loss
       may recover from the person failing to exercise ordinary care to the extent the
       failure to exercise ordinary care contributed to the loss.

13 Pa.C.S.A. §3405(b).

       106.    In accordance with the above statutory provisions, Citizens Bank had a duty to

exercise ordinary care in identifying fraudulent signatures or potentially fraudulent signatures on

Service Orders/Services Requests and Token Authentication Registration forms and rejecting

suspicious documents or requiring additional information/verification in accordance with its own

policies and procedures, as well as in accordance with commercial standards and practices

commonly followed in the banking community.

       107.    Citizens Bank had a duty to exercise ordinary care in identifying and handling

altered and duplicate checks presented for payment by Jones which were drawn from Marco

accounts in accordance with its own policies and procedures, as well as in accordance with

commercial standards and practices commonly followed in the banking community.

                                                 23
         Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 24 of 61




       108.    Citizens Bank breached its duties in several ways, included but not limited to:

               a.      By failing to identify, question, or reject the forged signature of Martin

                       Smith on a Service Request form, deeming O’Neill System Administrator

                       with full authority to manage the Money Manager GPS System;

               b.      By failing to identify, question, or reject the forged signature of Martin

                       Smith on a Token Authentication Registration form, providing O’Neill

                       multiple tokens which gave her full undivided access to engage in an

                       embezzlement scheme against Marco;

               c.      By failing to obtain signatures on such forms in person, or to require the

                       forms to be notarized and witnessed;

               d.      By failing to have internal controls in place to prohibit or to identify

                       fraudulent behavior;

               e.      By failing to adhere to internal controls that seek to prevent fraudulent

                       behavior;

               f.      By failing to inspect checks for alterations and duplicates;

       109.    As a direct and proximate result of Citizens Bank’s negligent conduct, Citizen Bank

caused damages in excess of $8.7 million to Marco.

       110.    In addition to the more than $8.7 million Marco has lost from internal and external

fraud, Marco has suffered consequential damages in the form of damage to its reputation, as well

as lost business opportunities and lost profits, which are recoverable to Plaintiffs as consequential

damages as they were easily foreseeable to Defendant.

       111.    Citizens Bank was grossly negligent and sufficiently wanton, willful and reckless

as to give rise to an award of punitive damages.



                                                 24
         Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 25 of 61




        WHEREFORE, Plaintiff, Marco Contractors, Inc., respectfully requests judgment in its

favor and against Defendant, Citizens Financial Group, Inc., d/b/a Citizens Bank as follows:

                a.      Direct damages in excess of $75,000;

                b.      Consequential damages based on damage to reputation, loss of business,

                        and loss of profits which were easily foreseeable to Defendant;

                c.      Punitive damages;

                d.      All costs and attorneys’ fees incurred by Plaintiff in bringing this Action,

                        and;

                e.      Interest and such further relief as this Court may deem just and proper.

COUNT III–NEGLIGENCE UNDER THE PENNSYLVANIA COMMERCIAL CODE (13
                        Pa.C.S.A. §4A-204(a))

        112.    Marco hereby incorporates by reference the averments contained in all prior

paragraphs of the within Amended Complaint as if set forth in full herein.

        113.    Article 4A of the Pennsylvania Commercial Code includes a series of provisions

that govern bank transactions and remedies, specifically with regard to wire transfers and

electronic fund transfers, including the following provision from 13 Pa.C.S.A. §4A-204(a), which

states in pertinent part:

        If a receiving bank accepts a payment order issued in the name of its customer as
        sender which is not authorized and not effective as the order of the customer under
        section 4A202 (relating to authorized and verified payment orders) or not
        enforceable, in whole or in part, against the customer under section 4A203 (relating
        to unenforceability of certain verified payment orders), the bank shall refund any
        payment of the payment order received from the customer to the extent the bank is
        not entitled to enforce payment and shall pay interest on the refundable amount
        calculated from the date the bank received payment to the date of the refund.

        114.    In accordance with the above statutory provision, Citizens Bank had a duty to

identify fraudulent signatures or potentially fraudulent signatures on Service Orders/Services



                                                 25
         Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 26 of 61




Requests and Token Authentication Registration forms and reject suspicious documents or require

additional information/verification in accordance with its own policies and procedures, as well as

in accordance with commercial standards and practices commonly followed in the banking

community.

       115.    Citizens Bank had a duty to render services, including electronic transfers and wire

transfers from Marco accounts to other accounts, in accordance with its own policies and

procedures, as well as in accordance with commercial standards and practices commonly followed

in the banking community.

       116.    Citizens Bank had a duty to have internal controls in place to prohibit or to identify

fraudulent behavior in accordance with commercial standards and practices commonly followed

in the banking community.

       117.    Citizens Bank had a duty to adhere to internal controls that seek to prevent

fraudulent behavior in accordance with its own policies and procedures, as well as in accordance

with commercial standards and practices commonly followed in the banking community.

       118.    Citizens Bank breached its duties in several ways, included but not limited to:

               a.     By failing to identify, question, or reject the forged signature of Martin

                      Smith on a Service Request form, deeming O’Neill System Administrator

                      with full authority to manage the Money Manager GPS System;

               b.     By failing to identify, question, or reject the forged signature of Martin

                      Smith on a Token Authentication Registration form, providing O’Neill

                      multiple tokens which gave her full undivided access to engage in an

                      embezzlement scheme against Marco;




                                                26
         Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 27 of 61




               c.      By failing to obtain signatures on such forms in person, or to require the

                       forms to be notarized and witnessed;

               d.      By failing to ascertain O’Neill’s authority to initiate electronic transfers and

                       wire transfers from Marco accounts;

               e.      By failing to require the authority of Martin Smith, the owner and duly

                       authorized representative of Marco, before authorizing and approving

                       electronic transfers and wire transfers from Marco accounts as directed by

                       O’Neill;

               f.      By failing to have internal controls in place to prohibit or to identify

                       fraudulent behavior;

               g.      By failing to adhere to internal controls that seek to prevent fraudulent

                       behavior;

       119.    As a direct and proximate result of Citizens Bank’s negligent conduct, Citizen Bank

caused damages in excess of $8.7 million to Marco.

       120.    In addition to the more than $8.7 million Marco has lost from internal fraud, Marco

has suffered consequential damages in the form of damage to its reputation, as well as lost business

opportunities and lost profits, which are recoverable to Plaintiffs as consequential damages as they

were easily foreseeable to Defendant.

       121.    Citizens Bank was grossly negligent and sufficiently wanton, willful and reckless

as to give rise to an award of punitive damages.

       WHEREFORE, Plaintiff, Marco Contractors, Inc., respectfully requests judgment in its

favor and against Defendant, Citizens Financial Group, Inc., d/b/a Citizens Bank as follows:

               a.      Direct damages in excess of $75,000;



                                                 27
         Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 28 of 61




               b.      Consequential damages based on damage to reputation, loss of business,

                       and loss of profits which were easily foreseeable to Defendant;

               c.      Punitive damages;

               d.      All costs and attorneys’ fees incurred by Plaintiff in bringing this Action,

                       and;

               e.      Interest and such further relief as this Court may deem just and proper.

  COUNT IV–NEGLIGENCE UNDER THE PENNSYLVANIA COMMERCIAL CODE
                        (13 Pa.C.S.A. §4403)

        122.   Marco hereby incorporates by reference the averments contained in all prior

paragraphs of the within Amended Complaint as if set forth in full herein.

        123.   In late February 2019, Marco informed Citizens Bank of suspicious, potentially

fraudulent, activity. Shortly thereafter, O’Neill’s embezzlement and Jones theft were discovered

and recognized by Citizens Bank.

        124.   Upon discovery, Citizens Bank was put on notice to stop the payment of all

fraudulent checks and electronic transfers.

        125.   However, fraudulent checks continued to be presented against Marco’s accounts

and cashed by Citizens Bank until June 14, 2019. Furthermore, Citizens Bank allowed debits to be

withdrawn from Marco’s account until July 12, 2019.

        126.   Citizens Bank had a duty pursuant to 13 Pa.C.S.A. §4403, which states in pertinent

part:

        (a) Right of customer to stop payment. — A customer or any person authorized to
        draw on the account if there is more than one person may stop payment of any item
        drawn on the customer’s account or close the account by an order to the bank
        describing the item or account with reasonable certainty received at a time and in a
        manner that affords the bank a reasonable opportunity to act on it before any action
        by the bank with respect to the item described in section 4303 (relating to when
        items subject to notice, stop-payment order, legal process or set-off; order in which

                                                 28
         Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 29 of 61




       items may be charged or certified). If the signature of more than one person is
       required to draw on an account, any of these persons may stop payment or close the
       account.

       127.      Thus, Citizens Bank had a duty to stop payments on items drawn from Marco’s

accounts in early 2019, as directed by Martin Smith, the owner and duly authorized representative

of Marco.

       128.      Citizens Bank breached said duty by continuing to allow fraudulent checks to be

presented against Marco’s accounts and cashed by Citizens Bank until June 14, 2019. Furthermore,

Citizens Bank breached said duty by allowing debits to be withdrawn from Marco’s account until

July 12, 2019.

       129.      As a direct and proximate result of Citizens Bank’s negligent conduct, Citizen Bank

caused substantial monetary damage to Marco.

       130.      In addition to the more than $8.7 million Marco has suffered from the internal and

external fraud, Marco has suffered consequential damages in the form of damage to its reputation,

as well as lost business opportunities and lost profits, which are recoverable to Plaintiffs as

consequential damages as they were easily foreseeable to Defendant.

       131.      Citizens Bank was grossly negligent and sufficiently wanton, willful and reckless

as to give rise to an award of punitive damages.

       WHEREFORE, Plaintiff, Marco Contractors, Inc., respectfully requests judgment in its

favor and against Defendant, Citizens Financial Group, Inc., d/b/a Citizens Bank as follows:

                 a.     Direct damages in excess of $75,000;

                 b.     Consequential damages based on damage to reputation, loss of business,

                        and loss of profits which were easily foreseeable to Defendant;

                 c.     Punitive damages;



                                                 29
         Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 30 of 61




               d.      All costs and attorneys’ fees incurred by Plaintiff in bringing this Action,

                       and;

               e.      Interest and such further relief as this Court may deem just and proper.

                     COUNT V–NEGLIGENT MISREPRESENTATION

       132.    Marco hereby incorporates by reference the averments contained in all prior

paragraphs of the within Amended Complaint as if set forth in full herein.

       133.    Citizens Bank made material representations to Marco, its customer, indicating that

it would render services, including electronic transfers and wire transfers from Marco accounts to

other accounts, in accordance with its own policies and procedures, as well as in accordance with

commercial standards and practices commonly followed in the banking community.

       134.    Citizens Bank made material representations to Marco, its customer, indicating that

it would inform Marco about suspicious activity, potentially fraudulent activity, and actual

fraudulent activity and inform Marco about fraud prevention tools.

       135.    Citizens Bank made material representations to Marco, its customer, indicating that

it would have internal controls in place to prohibit or to identify fraudulent behavior, in accordance

with its own policies and procedures, as well as in accordance with commercial standards and

practices commonly followed in the banking community.

       136.    Said representations were made by Citizens Bank under circumstances in which

Citizens Bank knew or ought to have known that such material representations were false.

       137.    Said representations were made by Citizens Bank with the intention of inducing

Marco to bank with Citizens Bank.




                                                 30
         Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 31 of 61




       138.    In justifiable reliance on the negligent and material misrepresentations of Citizens

Bank, Marco held bank accounts with Citizens Bank, directly and proximately resulting in damage

to Marco in an amount in excess of $8.7 million.

       139.    In addition to the $8.7 million Marco has lost from internal and external fraud,

Marco has suffered consequential damages in the form of damage to its reputation, as well as lost

business opportunities and lost profits, which are recoverable to Plaintiffs as consequential

damages as they were easily foreseeable to Defendant, and are the direct and proximate result of

Citizens Bank’s negligent misrepresentations.

       140.    The representations of Citizens Bank were grossly negligent and sufficiently

wanton, willful and reckless as to give rise to an award of punitive damages.

       WHEREFORE, Plaintiff, Marco Contractors, Inc., respectfully requests judgment in its

favor and against Defendant, Citizens Financial Group, Inc., d/b/a Citizens Bank as follows:

               a.     Direct damages in excess of $75,000;

               b.     Consequential damages based on damage to reputation, loss of business,

                      and loss of profits which were easily foreseeable to Defendant;

               c.     Punitive damages;

               d.     All costs and attorneys’ fees incurred by Plaintiff in bringing this Action,

                      and;

               e.     Interest and such further relief as this Court may deem just and proper.

COUNT VI–CONVERSION UNDER THE PENNSYLVANIA COMMERCIAL CODE (13
                         Pa.C.S.A. §3420)

       141.    Marco hereby incorporates by reference the averments contained in all prior

paragraphs of the within Amended Complaint as if set forth in full herein.




                                                31
         Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 32 of 61




       142.    By failing to require the authority of Martin Smith, the owner and duly authorized

representative of Marco, before authorizing and approving electronic transfers and wire transfers,

as directed by O’Neill, from Marco accounts, Citizens Bank deprived Marco of its rights to use

funds without its consent and without legal justification.

       143.    By failing to inspect the checks presented by Jones for alteration and duplication

before cashing, Citizens Bank deprived Marco of its rights to use funds without its consent and

without legal justification.

       144.    Thus, the conduct of Citizens Bank constitutes conversion as set forth in 13

Pa.C.S.A. §3420.

       145.    As a direct and proximate result of Citizens Bank’s conversion, Citizen Bank

caused substantial monetary damage to Marco.

       146.    In addition to the more than $8.7 million Marco has suffered from internal and

external fraud, Marco has suffered consequential damages in the form of damage to its reputation,

as well as lost business opportunities and lost profits, which are recoverable to Plaintiffs as

consequential damages as they were easily foreseeable to Defendant, and are the direct and

proximate result of Citizens Bank’s conversion.

       147.    Citizens Bank’s conversion was grossly negligent and sufficiently wanton, willful

and reckless as to give rise to an award of punitive damages.

   WHEREFORE, Plaintiff, Marco Contractors, Inc., respectfully requests judgment in its favor

and against Defendant, Citizens Financial Group, Inc., d/b/a Citizens Bank as follows:

               a.      Direct damages in excess of $75,000;

               b.      Consequential damages based on damage to reputation, loss of business,

                       and loss of profits which were easily foreseeable to Defendant;



                                                32
         Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 33 of 61




               c.     Punitive damages;

               d.     All costs and attorneys’ fees incurred by Plaintiff in bringing this Action,

                      and;

               e.     Interest and such further relief as this Court may deem just and proper.

                           COUNT VII–BREACH OF CONTRACT

       148.    Marco hereby incorporates by reference the averments contained in all prior

paragraphs of the within Amended Complaint as if set forth in full herein.

       149.    In the alternative to Marco’s negligence claims under common law and statutory

law, Citizens Bank is liable to Marco for breach of contract.

       150.    At all times relevant, an actual or implied contract existed between Marco and

Citizens Bank, pursuant to which Citizens Bank was obligated to handle Marco accounts in

accordance with its internal policies and procedures, and in accordance with reasonable

commercial banking practices and procedures followed in the industry.

       151.    Citizens Banks’ duties regarding fraud detection/prevention, and its duties alert and

communicate with the customer regarding suspicious activity, potentially fraudulent activity, and

actual fraudulent activity were part of Marco’s contractual relationship with Citizens Bank.

       152.    Citizens Bank materially breached its contractual duties in several ways, included

but not limited to:

               a.     By failing to identify, question, or reject the forged signature of Martin

                      Smith on a Service Request form, deeming O’Neill System Administrator

                      with full authority to manage the Money Manager GPS System;

               b.     By failing to identify, question, or reject the forged signature of Martin

                      Smith on a Token Authentication Registration form, providing O’Neill



                                                33
        Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 34 of 61




                     multiple tokens which gave her full undivided access to engage in an

                     embezzlement scheme against Marco;

              c.     By failing to obtain signatures on such forms in person, or to require the

                     forms to be notarized and witnessed;

              d.     By failing to ascertain O’Neill’s authority to initiate electronic transfers and

                     wire transfers from Marco accounts;

              e.     By failing to require the authority of Martin Smith, the owner and duly

                     authorized representative of Marco, before authorizing and approving

                     electronic transfers and wire transfers from Marco accounts as directed by

                     O’Neill;

              f.     By failing to have internal controls in place to prohibit or to identify

                     fraudulent behavior;

              g.     By failing to adhere to internal controls that seek to prevent fraudulent

                     behavior;

              h.     By failing to inform Martin Smith, the owner and duly authorized

                     representative of Marco, about suspicious activity, potentially fraudulent

                     activity, and actual fraudulent activity concerning Marco accounts;

              i.      By failing to inform Martin Smith, the owner and duly authorized

                     representative of Marco, about fraud prevention tools;

              j.     By failing to inspect checks for alterations and duplicates;

       153.   As a direct and proximate result of Citizens Bank’s breach of contract, Citizen Bank

caused damages in excess of $8.7 million to Marco.




                                               34
         Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 35 of 61




       154.    In addition to the more than $8.7 million Marco has lost from internal and external

fraud, Marco has suffered consequential damages in the form of damage to its reputation, as well

as lost business opportunities and lost profits, which are recoverable to Plaintiffs as consequential

damages as they were easily foreseeable to Defendant.

                                 DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, Marco Contractors, Inc., respectfully requests judgment in its

favor and against Defendant, Citizens Financial Group, Inc., d/b/a Citizens Bank as follows:

               a.      Direct damages in excess of $75,000;

               b.      Consequential damages based on damage to reputation, loss of business,

                       and loss of profits which were easily foreseeable to Defendant;

               c.      Punitive damages;

               d.      All costs and attorneys’ fees incurred by Plaintiff in bringing this Action,

                       and;

               e.      Interest and such further relief as this Court may deem just and proper.


                                              Respectfully Submitted,

       Date: March 5, 2021                    Cafardi Ferguson Wyrick Weis + Gabriel llc

                                              By: s/Christopher A. Cafardi
                                                  Christopher A. Cafardi, Esquire
                                                  Pa. I.D. No. 90904
                                                  William J. Wyrick, Esquire
                                                  Pa. I.D. No. 70656
                                                  Meghan M. Matscherz, Esquire
                                                  Pa. I.D. No. 325088
                                              2605 Nicholson Road, Suite 2201
                                              Sewickley, PA 15143

                                                 35
Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 36 of 61




                            Tel: (412) 515-8900
                            Fax: (412) 515-8901
                            ccafardi@cfwwg.com
                            wwyrick@cfwwg.com
                            mmatscherz@cfwwg.com


                            Counsel for Plaintiff, Marco Contractors, Inc.




                              36
         Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 37 of 61




                               CERTIFICATE OF SERVICE

       I hereby certify that on March 5, 2021, the foregoing document was served

electronically via the Court’s CM/ECF system which will send notification of such filing to all

attorneys of record.




                                           /s/ Christopher A. Cafardi
                                           Christopher A. Cafardi, Esquire
                                           Counsel for Plaintiff Marco Contractors, Inc.
                                           Pa. I.D. No. 90904
Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 38 of 61
Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 39 of 61
Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 40 of 61
Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 41 of 61
Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 42 of 61
Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 43 of 61
Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 44 of 61
Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 45 of 61
Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 46 of 61
Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 47 of 61
Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 48 of 61
Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 49 of 61
Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 50 of 61
Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 51 of 61
Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 52 of 61
Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 53 of 61
Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 54 of 61
Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 55 of 61
Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 56 of 61
Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 57 of 61
Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 58 of 61
Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 59 of 61
Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 60 of 61
Case 2:20-cv-00237-NR Document 64 Filed 03/05/21 Page 61 of 61
